DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Davis Barry Reg No 47,408 on 11/04/2021
Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10, 509,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Listing of claims:
 	The following claims will replace all previous claims:
1. (Currently Amended) A computer-implemented method comprising:
 generating, by a system comprising one or more processors, an application programming interface (API) difference description file that describes differences 
approving  a suggested modification included in the difference  description file, by an application programmer, wherein the application programmer is not required to review the second  API description file prior to applying and generating the difference description file for the first API description file; 
wherein the first or second API description file includes a list of specific  uniform resource locators (URLs) and provides a recipe for constructing URLs systematically from parameters; and 
updating, by the system, an application program using the API difference description file; 
wherein the API difference description file is a linked list comprising a plurality of nodes; 
wherein each node of the plurality of nodes of the linked list of the API difference description file is a difference node that includes at least four fields;
 wherein the at least four fields of each difference node of the linked list include a type of change field, a location of change field, a content of changed field, and a next change field; 
wherein the next change field of each difference node of the plurality of nodes of the linked list stores a pointer that points to a next difference node of the plurality of nodes of the linked list;
; 

2. (Canceled).  
3. (Previously Presented) The computer-implemented method of claim 1, wherein the location of change field of a node of the plurality of nodes stores a parent path indicating where in the first API description file changed content associated with the node occurred, wherein the changed content of the node is stored in the changed content field of the node.  
4. (Previously Presented) The computer-implemented method of claim 1, wherein the type of change field of a node of the plurality of nodes stores a change type of the node, wherein the change type is an add type, a delete type, or a modify type.  
5. (Canceled). 
6. (Original) The computer-implemented method of claim 1, wherein updating the application program using the API difference description file includes: receiving as inputs the API change difference file and the second API description file; generating Java Archive (JAR) files in the second version from the inputs; and generating a code recommendation patch for the application program to change the application from the first version to the second version based at least in part on the second API description file and the plurality of nodes of the linked list of the API change difference file.  

8. (Currently Amended) A system comprising one or more processors configured to perform a method, the method comprising:
 generating, by the system, an application programming interface (API) difference description file that describes differences between a first API description file of a first version of a web API and a second API description file of a second version of the web API; 
approving  a suggested modification included in the difference  description file, by an application programmer, wherein the application programmer is not required to review the second  API description file prior to applying and generating the difference description file for the first API description file; 
wherein the first or second API description file includes a list of specific  uniform resource locators (URLs) and provides a recipe for constructing URLs systematically from parameters; and 
updating, by the system, an application program using the API difference description file; 
is a linked list comprising a plurality of nodes;
 wherein each node of the plurality of nodes of the linked list of the API difference description file is a difference node that includes at least four fields; 4Response to Final Office Action Dated July 9, 2021 Application No.: 16/655,728 Docket No.: P201705328US02 
wherein the at least four fields of each difference node of the linked list include a type of change field, a location of change field, a content of changed field, and a next change field; 
wherein the next change field of each difference node of the plurality of nodes of the linked list stores a pointer that points to a next difference node of the plurality of nodes of the linked list; and 
wherein the next difference node is determined based on an order in which the differences were determined such that the next difference node is a node of the plurality of nodes that has not been pointed to by a preceding node of the plurality of nodes;

9. (Canceled).
10. (Previously Presented) The system of claim 8, wherein the location of change field of a node of the plurality of nodes stores a parent path indicating where in the first API description file changed content associated with the node occurred, wherein the changed content of the node is stored in the changed content field of the node.  

12. (Canceled). 
13. (Original) The system of claim 8, wherein updating the application program using the API difference description file includes: 5Response to Final Office Action Dated July 9, 2021 Application No.: 16/655,728 Docket No.: P201705328US02 receiving as inputs the API change difference file and the second API description file; generating Java Archive (JAR) files in the second version from the inputs; and generating a code recommendation patch for the application program to change the application from the first version to the second version based at least in part on the second API description file and the plurality of nodes of the linked list of the API change difference file.  
14. (Original) The system of claim 13, wherein generating the code recommendation patch further includes: importing the JAR files into a project of the application program; resolving compiling errors; discovering changes of parameters and functions used in the JAR files to decide whether new code is to be added or current code is to be modified; and generating a patch file that includes suggested code modifications, the suggested code modifications being based on the discovered changes.  
15. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a system comprising one or more processors to cause the system to perform a method, the method comprising:

approving  a suggested modification included in the difference  description file, by an application programmer, wherein the application programmer is not required to review the second  API description file prior to applying and generating the difference description file for the first API description file; 
wherein the first or second API description file includes a list of specific uniform resource locators (URLs) and provides a recipe for constructing URLs systematically from parameters; and 
updating, by the system, an application program using the API difference description file;
 wherein the API difference description file is a linked list comprising a plurality of nodes; 
wherein each node of the plurality of nodes of the linked list of the API difference description file is a difference node that includes 
 wherein the at least four fields of each difference node of the linked list include a type of change field, a location of change field, a content of changed field, and a next change field;
 wherein the next change field of each difference node of the plurality of nodes of the linked list stores a pointer that points to a next difference node of the plurality of nodes of the linked list; and
; 
16. (Canceled).  
17. (Previously Presented) The computer program product of claim 15, wherein the location of change field of a node of the plurality of nodes stores a parent path indicating where in the first API description file changed content associated with the node occurred, wherein the changed content of the node is stored in the changed content field of the node.  
18. (Previously Presented) The computer program product of claim 15, wherein the type of change field of a node of the plurality of nodes stores a change type of the node, wherein the change type is an add type, a delete type, or a modify type.  
19. (Canceled).  
20. (Original) The computer program product of claim 15, wherein updating the application program using the API difference description file includes: receiving as inputs the API change difference file and the second API description file; generating Java Archive (JAR) files in the second version from the inputs; and generating a code recommendation patch for the application program to change the application from the first version to the second version based at least in part on the second API description file and the plurality of nodes of the linked list of the API change difference file.  

22. (New) The computer-implemented method of claim 1, wherein the URL comprises a parent path that indicates where in the first API description file changed content associated with the node occurred.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims1, 8 and 15 art of record fail to disclose the following:
 approving  a suggested modification included in the difference  description file, by an application programmer, wherein the application programmer is not required to review the second  API description file prior to applying and generating the difference description file for the first API description file; 
wherein the first or second description file includes a list of specific  uniform resource locators (URLs) and provides a recipe for constructing URLs systematically from parameters; and 
wherein the API difference description file is a linked list comprising a plurality of nodes; 
wherein each node of the plurality of nodes of the linked list of the API difference description file is a difference node that includes 
at least four fields of each difference node of the linked list include a type of change field, a location of change field, a content of changed field, and a next change field; wherein the next change field of each difference node of the plurality of nodes of the linked list stores a pointer that points to a next difference node of the plurality of nodes of the linked list.
While Adams discloses the difference file patch 280, he fails to disclose that the patch is a linked list with pointers instead of delimiters, even if the data to be changed and data to be written are used in patch 280 as copy or insert into location (address).Adams also fail to disclose that the patch 280 include a list of URLs that provides a recipe constructing URLs systematically from parameters;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191